USCA1 Opinion

	




          June 26, 1992         [NOT FOR PUBLICATION]                                 ____________________        No. 92-1092                                    MARK R. CUGINI,                                 Plaintiff-Appellant,                                          v.                            DONALD R. VENTETUOLO, ET AL.,                                Defendants-Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Selya, Circuit Judge.                                         _____________                                 ____________________            Mark R. Cugini on brief pro se.            ______________            Michael B. Grant on brief for appellees.            ________________                                 ____________________                                 ____________________                      Per Curiam.  Appellant  Mark R. Cugini appeals from                      __________            the dismissal of  his complaint  in which he  sought to  hold            various  officials   of  the  Rhode   Island  Department   of            Corrections (DOC)  in contempt of the  consent decree entered            in  Morris  v.  Travisono,  310  F. Supp.  857  (D.R.I.  1970)                ______      _________            (referred to  as  the  Morris  Rules).   Cugini  amended  his            complaint to state a  cause of action for deprivation  of his            civil rights and requested damages and an injunction.  Cugini            claims that his rights  to due process and equal  protection,            and  his right to be  free from cruel  and unusual punishment            were violated when  he was denied a change  in classification            status.   As a result  of this, Cugini states,  he was denied            parole.                      Because  Cugini appears  pro  se,  we construe  his                                               ___  __            complaint  liberally.   See  Haines v.  Kerner, 404  U.S. 519                                    ___  ______     ______            (1972) (per  curiam); Ferranti  v. Moran,  618 F.2d 888,  890                                  ________     _____            (1st  Cir.  1980).   We  also take  as true  all  of Cugini's            factual   allegations  and  draw  from  them  all  reasonable            inferences.   Rodi v. Ventetuolo,  941 F.2d 22,  23 (1st Cir.                          ____    __________            1991).                                      I.  FACTS                      Cugini's pleadings reveal  the following series  of            events.   In February  1985, Cugini began  serving concurrent            sentences of three and twelve years (Cugini does  not specify            the crime  or crimes  for which  he was  convicted).   He was            classified as  a medium security  risk.  As such,  he was not            entitled to  participate  in work-release  programs.   Cugini            first appeared before  the Parole Board on May 25,  1989.  At            this  time, parole was denied  on the ground  that Cugini had            not yet moved  "through the prison system."   This apparently            refers  to the  fact  that Cugini  had  not attained  minimum            security status  and the  accompanying eligibility  for work-            release programs.                      On  June  27,  1989,  Cugini  appeared  before  the            Classification  Board.   At  this  time, the  Board  denied a            change to minimum status.  Accordingly, Cugini was ineligible            for work release.  The Board based its decision on the nature            of the crime and a minor institutional infraction.   However,            in November 1989, the Classification Board recommended such a            change.   Nonetheless, the Director  of the DOC  rejected the            Board's  recommendation on  the basis  of the  nature  of the            crime.   When Cugini appeared before the Parole Board for the            second  time on  November 20,  1989, parole again  was denied            because Cugini had not moved through the system.                      In February  and  August 1990,  the  Classification            Board  again  recommended  that  Cugini  be  reclassified  to            minimum status.  On both occasions, the Director rejected the            Board's recommendation and denied a change in classification.            On  November 21, 1990, the Parole Board denied parole for the            same  reason   as  before.     Despite  the   Parole  Board's                                         -3-            requirement that  Cugini begin  work release before  it would            consider  him parole-eligible,  the Classification  Board, in            December  1990,  refused  to change  Cugini's  classification            status based solely on the nature of his crime.                      Cugini asserts  that the  denial of minimum  status            and work-release status was not in compliance with the Morris            Rules,  that other  similarly situated  inmates were  granted            such status,  and that the lack  of sufficient rehabilitation            programs for  medium status  prisoners relegated Cugini  to a            vegetative  state   which  amounted  to   cruel  and  unusual            punishment.    Cugini first  argues  that the  classification            portion of the Morris Rules  creates a liberty interest which            the United States Constitution protects.  Thus, he concludes,            by  considering a criterion --  the nature of  the offense --            that is  not among the  factors the  Classification Board  is            permitted to  examine by  regulation, the Board  violated his            due  process rights.    Also, Cugini  argues  that he  has  a            liberty interest in being  able to pursue parole and  that by            denying him  a change  in classification, the  Classification            Board deprived  him of  this right.   Finally, Cugini  states            that  due to the mandatory language of the parole statute and            the classification regulations,  he has "a right  protectible            under the constitution .  . . to a classification  which will            enhance  his rehabilitation that being . . . to be classified            to a lesser security [and] minimum/work release."                                         -4-                                   II.  DISCUSSION                      A.  Due Process                          ___________                      It  is important to note that this is not the usual            case concerning due  process.  Cugini does  not complain that            procedures such as notice and hearing were lacking.   Rather,            he is arguing that otherwise adequate procedures were applied            in an impermissible way.   His case reduces  to a claim  that            the Classification  Board and  the Director erred  in resting            the decision not  to reclassify  Cugini on the  basis of  the            nature of his crime.                      For  this  proposition,  Cugini  refers  to  a  DOC            Administrative Policy Statement, No.  1.19.01, Part VI, which            provides, in relevant part, as follows:                      C.   If    an   inmate    is   being                           considered  for  transfer  from                           Medium to Minimum Security, the                           following   criteria  will   be                           utilized:                           1.   If he  has a sentence                                not in  excess of ten                                (10)  years,  he must                                have served three (3)                                months in  Medium and                                have served at  least                                one-tenth  (1/10)  of                                his total sentence.                           2.   If he has over  a ten                                (10)   year  sentence                                (not lifers with more                                than  a  thirty  (30)                                year   sentence),  he                                must have served  six                                (6) months  in Medium                                         -5-                                Security    and    be                                within     four   (4)                                years   or  less   of                                parole eligibility.                                       . . . .                                        4.   If his program  needs                                can be met in Minimum                                Security.                           5.   He      must     have                                exhibited    positive                                attitudes     towards                                institution rules and                                regulations  and  has                                shown    no   serious                                behavioral adjustment                                problems  during  his                                time in Medium.            Cugini argues that the use of the word "will" requires prison            officials to consider only the  listed factors.  The reliance            on the nature of the crime for which he was convicted, Cugini            maintains, violates his liberty interest in attaining parole.                      We need  not address  whether, and to  what extent,            Cugini's  due process  rights  were violated  to resolve  his            claim.  Attached to Policy No. 1.19.01 is a document entitled            "Classification/Re-Classification    Criteria:        Revised            Explanation  of Classification  Criteria."    This  statement            "further  defines various  criteria and  terminology used  in            this  policy  statement."     Item  IV  refers  to  pertinent            sentencing data and list  as a relevant inquiry "what  is his            crime(s)?"    Thus,  contrary  to  Cugini's   assertion,  the            Classification  Board and the Director did  not go beyond the            limits set forth in this policy statement.                                         -6-                      Indeed, even if the Classification  Board had erred            in applying  the classification standards, we  have held that            "it will be  the unusual case, involving  marked departure by            state  officials  therefrom,  which  might  give  rise  to  a            supportable claim of constitutional deprivation."  Palmigiano                                                               __________            v. Mullen, 491 F.2d 978, 980 (1st Cir. 1974).  To make such a               ______            case,  an   inmate  would  need  to   show  "with  convincing            particularity  some  likelihood  either  that  the defendants            disregarded   Morris    procedures"   or   else    that   his                          ______            classification decision was made "for reasons utterly  beyond            the  scope of any legitimate authority."  Id.  Cugini's claim                                                      ___            under this standard necessarily fails.                      B.  Equal Protection                          ________________                      Cugini's assertion that inmates with  worse records            than his and inmates with similar records were  given minimum            security classification is conclusory  in nature.  Aside from            this bare  allegation,  there is  nothing  in the  record  to            support  this claim.  See Slotnick v. Staviskey, 560 F.2d 31,                                  ___ ________    _________            33  (1st Cir. 1977) (pro se complaint cannot survive a motion                                 ___ __            to  dismiss unless  it refers  to material  facts to  back up            allegations), cert.  denied, 434 U.S.  1077 (1978).   We have                          _____________            made  clear  that  despite  the  liberal  reading  of  pro se                                                                   ___ __            pleadings  required by  Haines, even  pro se  plaintiffs must                                    ______        ___ __            plead  specific  facts  concerning  claims  of  civil  rights            violations.  See Glaros v. Perse, 628 F.2d 679, 684 (1st Cir.                         ___ ______    _____                                         -7-            1980).  If supportive facts are missing, it is  not the place            of  the courts  to supply them.   Hurney v.  Carver, 602 F.2d                                              ______     ______            993, 995 (1st Cir. 1979).                      C.  Eighth Amendment                          ________________                      This claim does not meet  the standard set forth in            Wilson v. Seiter, 111  S. Ct. 2321 (1991).  The  Supreme Court            ______    ______            held in Seiter that to make out an Eighth Amendment claim  an                    ______            inmate  must  establish  that  prison  officials  acted  with            deliberate  indifference.    Id.  at  2326-27.    "Deliberate                                         ___            indifference is  conduct that offends  evolving standards  of            decency  in a civilized  country."  DesRosiers  v. Moran, 949                                                __________     _____            F.2d 15, 18 (1st  Cir. 1991).  Cugini's assertion  that after            taking  advantage of  all  the  rehabilitation and  education            services available to medium security  inmates he was left to            exist  in  a  "vegetative  state"  falls  far  short of  this            standard.  See  Rodi, 942  F.2d at 29  n.8 (actionable  claim                       ___  ____            under  Eighth  Amendment  not   stated  by  bare  claim  that            prisoner's  return  to  maximum security  after  disciplinary            segregation caused him harm).                                      CONCLUSION                                      __________                      Treating  Cugini's   complaint  as  a   motion  for            contempt, it is  plain that  the complaint fails  to state  a            claim  upon which  relief may  be granted  -- simply,  prison            officials   did   not   disregard   the   Morris   Rules   or            Administrative Policy Statement  No. 1.19.01.   Even treating                                         -8-            Cugini's complaint as a 42 U.S.C.   1983 action,  he fails to            state a claim for the reasons stated above.                      Accordingly, the judgment of the district court  is            affirmed.            ________                                         -9-